Citation Nr: 0531413	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic lumbar 
spine disorder to include degenerative changes.  

2.  Entitlement to an increased disability evaluation for the 
veteran's C6 fracture residuals, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1951 to February 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Cleveland, Ohio, Regional Office which denied both 
service connection for a chronic lumbar spine disorder to 
include degenerative changes and an increased disability 
evaluation for the veteran's C6 vertebral fracture residuals.  
In December 2004, the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge.  

This appeal is REMANDED to the Wichita, Kansas, Medical and 
Regional Office (RO) via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


REMAND

The veteran asserts that service connection is warranted for 
a chronic lumbar spine disorder as the claimed disability was 
sustained in the same inservice motor vehicle accident in 
which he incurred his service-connected cervical spine 
disability.  He contends that an increased evaluation is 
warranted for his C6 fracture residuals.  The accredited 
representative advances that the veteran's chronic cervical 
spine functional impairment should be considered as the 
equivalent of ankylosis of that spinal segment.  

In reviewing the report of a June 2003 VA examination for 
compensation purposes, the Board observes that the veteran's 
claims file volumes were not provided to the examiner for 
review.  The VA physician made no findings as to the etiology 
of the veteran's chronic lumbosacral spine disability.  
Examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

In reviewing the May 2003 Veterans Claims Assistance Act of 
2000 (VCAA) notice provided to the veteran, the Board 
observes that the notice is deficient as it addresses only 
the evidence required for a claim of entitlement to an 
increased evaluation and fails to discuss the evidence needed 
to support a claim for service connection.  The United States 
Court of Appeals for the Federal Circuit has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2005) are fully met.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his lumbosacral spine and 
cervical spine disabilities including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should then contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

3.  Request copies of all VA clinical 
documentation pertaining to the veteran's 
treatment after September 1996, not 
already of record, for incorporation into 
the record.

4.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic lumbosacral spine 
disability and service-connected cervical 
spine disability.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examination is to take into 
consideration the criteria, both prior to 
and effective September 26, 2003, for 
rating spinal disorders.  The examiner 
should specifically state whether the 
veteran has degenerative disc disease.  

The examiner should advance an opinion as 
to whether it is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic lumbar and/or lumbosacral spine 
disability originated during active 
service; is etiologically related to the 
veteran's inservice motor vehicle 
accident; is in any other way causally 
related to active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to his service-connected 
C6 fracture residuals?  

The examiner should identify the 
limitation of activity imposed by the 
veteran's cervical spine disability and 
any associated pain with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the cervical 
spine should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's cervical 
spine upon his vocational pursuits.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

5.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic lumbar spine disorder to include 
degenerative changes and an increased 
evaluation for his C6 fracture residuals 
with express consideration of 38 C.F.R. 
§ 3.310(a) (2005); the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995); 
and VAOPGCPREC 7-2003.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

